Argued October 7, 1936.
Appellant contends that if the cash received from bailment leases is included within the gross volume of its business for purposes of assessing the mercantile license tax, it will amount to double taxation because the value of the leased goods is also included within its property valuation for capital stock tax purposes. But it is established that double taxation exists only where the subject of both taxes is the same. The capital stock tax is a property tax; the mercantile license tax is a tax on the privilege of doing business in a certain manner. This distinction has been previously noted inCommonwealth v. Bailey, Banks  Biddle Co., 20 Pa. Super. 210, where a similar contention was ruled upon adversely to appellant. See also Commonwealth v. Harrisburg L.  P. Co.,284 Pa. 175, 179. Appellant's other contentions are all fully answered in the opinion of the court below.
Judgment affirmed. *Page 184